—In a negligence action to recover damages for personal injuries, plaintiff (1) appeals from an' order of the Supreme Court, Queens County, dated December 19, 1967, which denied his motion, inter alia, to vacate the dismissal of the action as an abandoned cause (CPLR 3404) and (2) appeals, as limited by his brief, from so much of an order of said epurt dated February 14, 1968 as, on reargument, adhered to the original decision. Appeal from order of December 19, 1967 dismissed, without costs. That order was superseded by the order on reargument. Order of February 14,1968 affirmed insofar as appealed from, without costs. No opinion. Beldock, P. J., Christ, Munder, Martuseello and Kleinfeld, JJ., concur.